Citation Nr: 0003330	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-17 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

1.  Entitlement to an effective date earlier than October 16, 
1992, for a grant of service connection for ankylosis 
spondylitis of multiple joints.  

2.  Entitlement to an evaluation in excess of 60 percent 
disabling for ankylosis spondylitis, for the period of 
October 16, 1992, to October 5, 1995.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1970 to May 
1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was 
granted for ankylosis of the right hip, ankylosis of the left 
hip, and ankylosis of the cervical spine, and a grant of 
service connection for contracture of the hamstring, left, 
with myositis, lumbar spine and gluteus, and for sciatic 
nerve involvement with contracture of the hamstrings right, 
was expanded to include ankylosis spondylitis.     

In February 1998, the RO determined that ankylosis 
spondylitis, bilateral hip ankylosis, ankylosis of the 
cervical spine, and loss of use of both feet should be 
evaluated together as one service-connected disability in 
order to avoid pyramiding under 38 C.F.R. § 4.14.  An 
evaluation of 60 percent disabling was assigned for this 
disability, effective October 16, 1992, and an evaluation of 
100 percent disabling was assigned effective October 6, 1995.  

The veteran has indicated his disagreement with the assigned 
effective dates for his disability benefits awards.  

The claim for an evaluation in excess of 60 percent disabling 
for ankylosis spondylitis, for the period of October 16, 1992 
to October 5, 1995, is the subject of a remand which 
immediately follows the decision herein.  


FINDINGS OF FACT

1.  In March 1974, service connection was granted for 
contracture, hamstring, left, with myositis, lumbar spine and 
gluteus, chronic; service connection was also granted for 
sciatic nerve involvement with contracture of the hamstring, 
right.  

2.  In a December 1997 rating decision, the RO granted 
service connection for ankylosing spondylitis (previously 
diagnosed as contracture of the hamstrings, left, with 
myositis, lumbar spine and gluteus, and sciatic nerve 
involvement with contracture of hamstrings, right).  In 
addition, service connection was granted for ankylosis of the 
left hip, ankylosis of the right hip, and ankylosis of the 
cervical spine.  

3.  In February 1998, the RO determined that ankylosis 
spondylitis, bilateral hip ankylosis, ankylosis of the 
cervical spine, and loss of use of both feet should be 
evaluated together as one service-connected disability in 
order to avoid pyramiding under 38 C.F.R. § 4.14.  An 
evaluation of 60 percent disabling was assigned for this 
disability, effective October 16, 1992, and an evaluation of 
100 percent disabling was assigned effective October 6, 1995.  

4.  In an October 1998 Statement of the Case, the veteran was 
notified that service connection had been granted for 
ankylosing spondylitis, effective October 16, 1992, with 
assignment of a 60 percent evaluation effective from that 
date.  

5.  The record shows treatment for a diagnosis of ankylosing 
spondylitis as early as 1978.  A diagnosis of ankylosing 
spondylitis of the cervical spine was confirmed by x-ray at 
the time of a 1983 VA examination.  The record includes 
statements from VA physicians, dated in 1983 and 1984, to the 
effect that ankylosis spondylitis was most likely present by 
1972 and was the cause of his early symptoms; that the 
veteran's early pathology and complaints of leg pain (dating 
from 1972-1974) represented the first manifestations of the 
current diagnosis of ankylosis spondylitis; and that the 
initial diagnoses of service-connected disorders, including 
myositis and contractures, were incorrect as the appropriate 
diagnostic tests for ankylosing spondylitis were not done.  

6.  The first record of a claim for service-connected 
benefits for ankylosis spondylitis is shown at the time of a 
March 29, 1985 informal hearing presentation, at which time 
the veteran's representative argued that service connection 
was warranted for ankylosis spondylitis.  


CONCLUSION OF LAW

The appropriate effective date for a grant of service 
connection for ankylosis spondylitis of the multiple joints 
is March 29, 1985.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. §§ 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.


Background

Private medical treatment records show that the veteran was 
treated as early as 1973 for intense leg pains.  

In March 1974, service connection was granted for 
contracture, hamstring, left, with myositis, lumbar spine and 
gluteus, chronic, and an evaluation of 10 percent disabling 
was assigned, effective August 4, 1972.  In addition, service 
connection was granted for sciatic nerve involvement with 
contracture of the hamstring, right, and an evaluation of 10 
percent disabling was assigned, effective August 4, 1972.  
In June 1974, an effective date of May 13, 1972 was granted 
for the left lower extremity disability, and an effective 
date of July 21, 1973 was granted for the right lower 
extremity disability.  

In January 1977, the separate 10 percent evaluations for the 
right and left lower extremity disabilities were each reduced 
to zero percent disabling, effective May 1, 1977, based on 
findings at the time of a 1976 VA examination.  

On VA neurological examination in February 1983, diagnoses 
included (1) strain of the tenosynovitis P.A.S. and strain to 
the sacroiliac joint, chronic, with (a) short hamstrings, 
secondary to #1, and to bursitis (R.S.T.B., secondary to #1., 
moderate) and (b) strain and myositis cervicodorsolumbar 
paravertebral muscles, chronic, secondary to #1 and severe.   

On VA examination in April 1983, there was markedly limited 
range of motion in both the cervical and lumbar spines.  An 
impression of ankylosing spondylitis was provided.  A March 
1983 cervical spine x-ray revealed findings of straightened 
cervical curvature and fusion observed at the level of the 
superior and inferior articular facets from C3 down, given a 
bamboo-like appearance, and minimal squaring of the vertebra 
was observed.  It was noted that changes were compatible with 
ankylosing spondylitis involving the cervical level.  

By letter dated August 1983, the RO requested a medical 
opinion regarding whether the change in diagnosis (from 
contracture, hamstring, left, with myositis, lumbar spine and 
gluteus; and sciatic nerve involvement with contracture 
hamstring, right; to ankylosing spondylitis involving the 
cervical level) represented a progression or maturation of 
the earlier diagnosis or a possible distinct entity 
independent of service-connected conditions.  

The RO received 3 opinions in response to the above-noted 
request.  In November 1983, a VA physician noted that the 
veteran's complaints regarding pain in his hips and legs had 
been consistent since 1972, but no x-rays of the spine or 
sacroiliac joints were done then.  This physician stated that 
"most probably his condition of ankylosing spondylitis was 
present by that time and was the cause of his symptoms since 
then.  It was not diagnosed since pertinent studies were not 
done at the time."

In an April 1984 statement, another physician indicated that 
diagnoses on VA examination in 1974 included myositis and 
contracture, left hamstring, and sciatic nerve involvement 
with contracture, right hamstring, and that x-rays taken in 
February 1983 were compatible with diagnoses of ankylosing 
spondylitis, cervical level, and reduction of the sacroiliac 
joint space, mainly inferiorly with sclerotic changes.  It 
was the opinion of this physician that the musculoskeletal 
conditions initially found in this veteran in 1973-1974 might 
have been an early manifestation of his present condition in 
ankylosing spondylitis, and that the present musculoskeletal 
problems he presented were definitely related to his spine 
condition.  

In a written statement dated April 1984, the Chief of the 
Compensation and Pension Service indicated that there had 
been no change in the diagnosis, as a diagnosis of primary 
ankylosing spondylitis was established 5 years before (1978) 
by a VA rheumatologist.  According to the Compensation and 
Pension Chief, what the other VA physician-reviewers were now 
stating was that the veteran's original symptoms, then 
diagnosed as myositis and contractures, were probably the 
first manifestations of the recent spondylitis, not diagnosed 
then as studies were not done.  

In an informal hearing presentation, dated March 29, 1985, 
the veteran's accredited representative referred to the 
recent VA examination and medical reviews, and the contention 
was made that service connection was warranted for ankylosing 
spondylitis with consideration of the provisions of 38 C.F.R. 
§ 3.303(d) (1999).  

In May 1985, the Board denied the veteran's claims for 
increased (compensable) evaluations for the disabilities in 
his left and right lower extremities.  The Board granted an 
evaluation of 10 percent disabling under the provisions of 
38 C.F.R. § 3.324 (1999).  At the time of its May 1985 
decision, the Board did not take jurisdiction of a claim for 
service-connection for ankylosing spondylitis as this issue 
had not been adjudicated by the regional office.  

In June 1987, entitlement to nonservice-connected pension 
benefits was granted.   

On October 16, 1992, the RO received a claim for service 
connection for loss of motion in the cervical spine, which 
the veteran claimed was secondary to his service-connected 
sciatic nerve condition.  

The report of a cervical spine x-ray, taken in April 1993, 
shows findings of straightening of the spine with loss of 
normal lordosis on the basis of paracervical muscle spasm or 
myositis.  A September 1993 VA medical record shows treatment 
for spondylitis and inflammation of the sciatic nerve, 
causing low back and leg pain.  

On March 23, 1994, the RO received a claim for aid and 
attendance on the basis that the veteran was suffering from 
ankylosis spondylitis.  On VA aid and attendance examination 
in September 1994, it was noted that the veteran entered in a 
wheelchair and was unable to walk or stand.  Complaints 
included severe pain in both knees, and ankylosis with an 
inability to stay in a standing position.  On examination of 
the lower extremities, findings included painful ankylotic 
knees and ankylosis of the left hip.  Diagnoses included 
severe degenerative joint disease, left hip and left wrist 
ankylosis, and cervical spondylosis.  In November 1994, the 
veteran underwent an ADL (activities of daily living) 
evaluation.  Initial evaluation revealed general wasting, 
longstanding limitation of motion of both shoulders and the 
wrist, as well as knee and hip flexion contractures.   

In December 1994, service connection was denied for loss of 
motion of the cervical spine as secondary to service-
connected sciatic nerve condition.  The veteran perfected an 
appeal as to that decision.  

On October 6, 1995, the RO received the veteran's claim for 
service connection for a disability of both hips, and that 
claim was denied by the RO in December 1995.  An appeal was 
also perfected as to this claim.

The record includes a statement from the Chief of 
Rheumatology at the VAMC in San Juan, Puerto Rico, which is 
dated August 1996.  This physician stated that to the best of 
his knowledge, the veteran already had ankylosing spondylitis 
when he was in service and the hip and leg pains were 
secondary to that disorder.  It was further noted that this 
condition had progressed to the point where the veteran was 
limited to a wheelchair.  

In September 1997, the Board remanded the veteran's claims 
for service connection for a bilateral hip disorder and for a 
cervical spine disorder, claimed as secondary to a service-
connected sciatic nerve involvement with contracture of the 
hamstrings, right.  The Board specified that the veteran 
should be afforded an orthopedic examination for the purpose 
of identification of all current hip and cervical spine 
disorders found to be present, as well as a determination as 
to the date of onset of any such disorders.  The examiner was 
also asked to provide an opinion as to the probability that 
any current cervical spine disorder was caused or aggravated 
by the service-connected sciatic nerve involvement with 
contracture of the hamstrings on the right side.  

The veteran was afforded a VA orthopedic examination in 
October 1997.  Diagnoses included left hip avascular 
necrosis, ankylosing spondylitis of the cervical spine, 
spine, and all joints.  It was noted that the veteran was a 
well-known case of ankylosing spondylitis as diagnosed by the 
VA Rheumatology Service, and the diagnosis had been confirmed 
by bone scan and x-rays.  

It was further noted that the claims file was reviewed 
carefully, and that a December 1976 orthopedic examination 
had revealed spondylitis and that subsequent records revealed 
that a diagnosis of ankylosing spondylitis was established by 
VA in 1978. 

It was the examiner's opinion that the veteran's bilateral 
hip disorder and his cervical spine disorder were related to 
ankylosing spondylitis, and that the hip disorder manifested 
during active service represented the early manifestation of 
ankylosing spondylitis.  In a December 1997 addendum to the 
examination report, the examiner provided an opinion that the 
diagnosis of contracture of hamstrings, left, with myositis, 
lumbar spine and gluteus, and sciatic nerve involvement with 
contracture of hamstrings, right, should have been diagnosed 
in service as ankylosing spondylitis.  It was also the 
opinion of the examiner that the veteran's bilateral hip 
disorder and cervical spine disorder is related to his 
ankylosing spondylitis.  

In December 1997, the RO granted the following claims: 
service connection for ankylosis of the cervical spine, with 
assignment of an evaluation of 30 percent disabling effective 
October 16, 1992; service connection for ankylosis of the 
left hip, evaluated as 70 percent disabling effective October 
6, 1995; and service connection for ankylosis of the right 
hip, evaluated as 70 percent disabling effective October 6, 
1995.  By this same rating action, the RO granted service 
connection for ankylosis spondylitis (previously diagnosed as 
contracture hamstrings, left, with myositis, lumbar spine and 
gluteus, and sciatic nerve involvement with contracture of 
hamstrings, right), with assignment of an evaluation of 40 
percent disabling effective October 16, 1992.  

In a February 1998 rating decision, the RO determined that 
the veteran's ankylosis spondylitis, bilateral hip ankylosis, 
ankylosis of the cervical spine, and loss of use of both feet 
should be evaluated together as one service-connected 
disability in order to avoid pyramiding under 38 C.F.R. 
§ 4.14 (1999).  Accordingly, a 60 percent rating was assigned 
for these disabilities effective October 16, 1992.  A total, 
or 100 percent evaluation for these disabilities was also 
granted, effective October 6, 1995. 

In a February 1998 statement, the veteran indicated his 
disagreement with the effective date of benefits assigned in 
rating decisions dated December 1997 and February 1998.  It 
was his belief that the effective date of his benefits should 
be prior to October 1992.  In a subsequent statement, 
received at the RO in February 1999, the veteran asserted his 
belief that September 1994 (the date of a VA examination) is 
the appropriate effective date for the assignment of a 100 
percent evaluation for ankylosing spondylitis.  

In an October 1998 statement of the case, the veteran was 
informed of the following:  "Service connection is granted 
for ankylosing spondylitis effective October 16, 1992, 
evaluated as 60 percent disabling effective October 16, 1992, 
and 100 percent disabling effective October 6, 1995."  


Analysis

Having reviewed the record, the Board has determined that the 
appropriate issue for consideration at this time is 
entitlement to an effective date earlier than October 16, 
1992, for a grant of service connection for ankylosis 
spondylitis of the multiple joints.  

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

The statutory provisions for the determination of the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991). Unless specifically 
provided otherwise, the effective date of an award based on 
an original claim shall be fixed in accordance with the facts 
found but shall not be earlier than the date of receipt of an 
application therefor.  Generally, therefore, the effective 
date of an award of service connection will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. 38 C.F.R. § 3.400 (1999).  However, if the 
application is received within one year from the date of 
discharge or release from service, the effective date of an 
award for disability compensation to the veteran shall be the 
day following the date of discharge or release. 38 U.S.C.A. § 
5110(b)(1) (West 1991). See Wright v. Gober, 10 Vet. App. 
343, 346-48 (1997); see also 38 C.F.R. § 3.400(b)(2) (1999).

The RO has told the veteran that service connection was 
granted for ankylosing spondylitis, effective October 16, 
1992 (see Statement of the Case dated October 1998), and that 
an evaluation of 60 percent disabling has been assigned 
effective as of that date.  The veteran has argued that he is 
entitled to benefits for this disability earlier than October 
1992.  

Having reviewed the record, the Board has determined that an 
effective date of March 29, 1985, is appropriate for the 
grant of service connection for ankylosing spondylitis.  The 
record shows ongoing treatment for ankylosing spondylitis 
from as early as 1978.  On VA examination in April 1983, x-
rays revealed changes compatible with ankylosing spondylitis 
at the cervical level, and an impression of ankylosing 
spondylitis is shown.  Thereafter, in 1983 and 1984, it was 
the opinion of three VA physicians, including the Chief of 
Compensation and Pension Service, that the veteran's original 
symptoms (dating to 1972-1974), initially diagnosed as 
myositis and contractures, were probably the first 
manifestations of the current spondylitis diagnosis, which 
was not properly diagnosed at the time of his initial 
symptoms as the appropriate diagnostic studies were not done 
at that time.  

Thus, a confirmed diagnosis of ankylosing spondylitis of the 
multiple joints is shown in 1983, and as of 1984, the record 
included several medical opinions relating this disorder to 
his symptomatology at a time almost 10 years before and to 
his already service-connected disabilities of contracture of 
hamstring, left, with myositis, lumbar spine and gluteus, and 
sciatic nerve involvement with sciatic nerve involvement and 
contracture of the hamstring, right.  

The first evidence in the record of a claim for expanded 
service-connected benefits on the basis of this diagnosis of 
ankylosis spondylitis is shown in a March 29, 1985 informal 
hearing presentation, which was submitted in support of the 
veteran's appeal for an increased evaluation for his service-
connected disabilities.  In that presentation, the veteran's 
representative argued that service connection was warranted 
for ankylosing spondylitis.  There is no record that this 
claim was ever acknowledged or adjudicated by the RO at that 
time, and as a result, the Board declined to take 
jurisdiction of the issue of service connection for 
ankylosing spondylitis.  In fact, the RO did not specifically 
adjudicate the issue of the veteran's entitlement to service-
connected benefits for ankylosing spondylitis until December 
1997, at which time the grant of service connection (for left 
and right hamstring contractures and myositis, lumbar spine 
and gluteus) was expanded to include ankylosis spondylitis, 
and the instant appeal was initiated with regard to the 
appropriate effective date for that grant.  

In the Board's view, therefore, the record shows that the 
veteran was entitled to service-connected benefits for 
ankylosing spondylitis in 1984, at which time the record 
included documented opinions from VA physicians to the effect 
that ankylosing spondylitis was manifested as early as 1972 
or 1973; that the veteran's initial complaints of "leg 
pains" and other symptomatology represented the early 
manifestations of the current diagnosis of ankylosis 
spondylitis; and that ankylosis spondylosis was initially 
misdiagnosed as myositis and contractures (disabilities for 
which service connection had been granted) as the appropriate 
diagnostic tests for evaluation of ankylosing spondylitis 
were not completed.  As noted above, the earliest date of a 
claim for a grant of benefits for service connection for 
ankylosing spondylitis is shown in the record on March 29, 
1985, the date of an informal hearing presentation submitted 
by the veteran's representative.  

Therefore, as the appropriate effective date for a grant of 
service connection is the later of the date of claim or the 
date entitlement arose, the appropriate effective date for 
the grant of service connection for ankylosis spondylitis of 
the multiple joints is March 29, 1985, as that date (the date 
of claim) is later than the date (in 1984) on which 
entitlement to service-connected benefits for ankylosing 
spondylitis initially arose.   


ORDER

The appropriate effective date for a grant of service 
connection for ankylosis spondylitis of multiple joints is 
March 29, 1985.  




REMAND

Having found that an effective date of March 29, 1985 is 
appropriate for the grant of service connection for ankylosis 
spondylitis, the Board believes that at this time it would be 
premature to adjudicate the issue of entitlement to an 
evaluation in excess of 60 percent disabling for ankylosis 
spondylitis for the period of October 16, 1992, to October 5, 
1995.  Specifically, the Board is returning this claim to the 
RO for further rating and evaluation of the expanded grant of 
service connection, now including service connection for 
ankylosing spondylitis of the various joints, effective from 
March 29, 1985.  

Additionally, in a recent decision, the Court held that, 
where the issue involves an appeal which has been developed 
from the initial rating assigned following a grant of service 
connection, the propriety of separate, or "staged" ratings 
assigned for separate periods of time must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the 
veteran must be informed of the scope of the issue; the Court 
specifically found that framing the issue as "entitlement to 
an increased rating" did not sufficiently inform the veteran 
that the issue actually involved any or all of the 
retroactive period from the effective date of the grant of 
service connection (in this case, the date of claim), as well 
as a prospective rating.  Id.  Thus, the RO must consider 
whether staged ratings are warranted by the evidence, and 
explicitly note that staged ratings have been considered.  
The veteran must be informed that the scope of the issue 
includes the possibility of staged ratings during the appeal 
period.  

Accordingly, this claim is REMANDED for the following 
actions:

The RO should review the veteran's claims 
folder for the purpose of further rating 
and evaluation of the expanded grant of 
service connection, which now includes 
ankylosis spondylitis of the multiple 
joints, effective from March 29, 1985, to 
include consideration of the potential 
for "staged" ratings, in light of the 
holding in Fenderson, supra.  If the 
decision remains adverse, the RO should 
provide the appellant and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further action, as appropriate.  
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further development 
and to ensure compliance with due process considerations.  
The Board intimates no opinion as to the ultimate outcome of 
the claims on appeal.  

The purpose of this Remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

